People v Perez (2021 NY Slip Op 06380)





People v Perez


2021 NY Slip Op 06380


Decided on November 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI
DEBORAH A. DOWLING, JJ.


2019-06107

[*1]The People of the State of New York, respondent,
vGeronimo Perez, appellant.


Randall Richards, Bronxville, NY, for appellant.
Miriam E. Rocah, District Attorney, White Plains, NY (William C. Milaccio and Shea Scanlon Lomma of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Westchester County (Susan Cacace, J.), dated May 8, 2019, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In this proceeding pursuant to the Sex Offender Registration Act (Correction Law art 6-C), the Supreme Court assessed the defendant 105 points, rendering him a presumptive level two sex offender. The defendant did not seek a downward departure, and thus, the defendant was designated a level two sex offender.
On appeal, the defendant only challenges the assessment of 10 points under risk factor 12, for his failure to accept responsibility. Since the deduction of these points would not change the defendant's presumptive risk level, and because he did not, and does not, seek a downward departure, the issue of whether points were properly assessed under risk factor 12, is academic (see People v Leung, 191 AD3d 1023; People v Selby, 191 AD3d 813; People v Grubert, 160 AD3d 993, 994).
DILLON, J.P., MILLER, CONNOLLY, IANNACCI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court